Citation Nr: 0806534	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-41 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO grated service 
connection for PTSD and assigned a 30 percent rating.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In January 2008, the veteran waived RO consideration of his 
additional evidence.

As the veteran has perfected an appeal as to the initial 
rating assigned for service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are not applicable to the present claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in June 2003 and December 2005.  The initial 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
service connection claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that the veteran send in any evidence in his 
possession that would support his claim.  Thereafter, the 
December 2005 letter requested that the veteran submit 
evidence showing an increase in the severity of the PTSD, 
such as doctor's reports, clinical findings, or statements 
from individuals who had knowledge of his condition.  The 
veteran was requested to identify any VA treatment so that 
the RO could obtain those records.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
61
Some mild symptoms (e.g., depressed mood and mild 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO grated service 
connection for PTSD and assigned a 30 percent rating.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In January 2008, the veteran waived RO consideration of his 
additional evidence.

As the veteran has perfected an appeal as to the initial 
rating assigned for service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are not applicable to the present claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in June 2003 and December 2005.  The initial 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
service connection claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that the veteran send in any evidence in his 
possession that would support his claim.  Thereafter, the 
December 2005 letter requested that the veteran submit 
evidence showing an increase in the severity of the PTSD, 
such as doctor's reports, clinical findings, or statements 
from individuals who had knowledge of his condition.  The 
veteran was requested to identify any VA treatment so that 
the RO could obtain those records.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) 
but generally functioning pretty well, has some 
meaningful interpersonal relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

Factual Background

Service records show that the veteran served in the Republic 
of Vietnam from February 1967 to June 1967 as an infantryman.  
Awards and decorations included the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge.

The veteran told a VA examiner in August 1975 that he became 
nervous while serving in Vietnam, and the examiner provided a 
diagnosis of anxiety.  A VA treatment record from July 1986 
noted that the veteran suffered intermittent spells of 
nervous tension for which he used Valium.

A private medical note from August 1993 indicated that the 
veteran no longer experienced panic attacks.  A private 
record from July 1994 showed that the veteran had been 
prescribed Paxil.  The private examiner stated "PTSD 
improving."  A private treatment note from November 1998 
stated that the veteran continued to suffer from depression.

In April 2002, the veteran reported to a VA emergency room 
with complaints of nightmares, panic attacks, irritability, 
and hypervigilance.  A diagnosis of possible PTSD was listed.  
On VA psychiatric examination in May 2002, the veteran 
recounted a lifelong history of anxiety for which he took 
Paxil.  He reported stable sleep, a fair appetite, good 
concentration, and fair energy.  While he occasionally 
experienced crying spells, he denied suicidality or 
psychosis.  He also denied panic attacks.  The examiner 
provided a diagnosis of generalized anxiety and assigned a 
global assessment of functioning (GAF) score of 65.

During his intake evaluation at the Vet Center in July 2002, 
it was noted that the veteran appeared neat but anxious.  His 
speech was rapid, but he was orientated as to time, place, 
and person.  He presented an impaired memory function and 
labile affect.  Judgment was deemed to be good.  The veteran 
reported flashbacks three or four times a week and sleep 
disturbance but no suicidal or homicidal thoughts.  He also 
reported frequent episodes of anger and irritability.  The 
examiner provided a diagnosis of PTSD with chronic impairment 
in overall functioning.

A July 2003 VA treatment note indicated that the veteran was 
stable but anxious at times.  A GAF score of 60 was listed.  
During a VA follow-up visit in October 2003, the veteran 
stated he was less anxious and sleeping well.  No suicidal or 
homicidal ideation was noted, and the examiner observed that 
the veteran was not psychotic.  A GAF of 60 was assigned.

The veteran was granted service connection for PTSD with an 
initial evaluation of 30 percent by the RO in May 2004.  This 
decision was based on the veteran's service records, private 
treatment records, VA treatment records, and July 2002 Vet 
Center intake evaluation.

A lay statement from the veteran's union steward dated 
August 2004 indicated that the veteran had received 
disciplinary action at his work due to faltering work 
performance and unacceptable attendance.

A VA note from September 2004 indicated that the veteran was 
stable, less anxious, and sleeping well.  The examiner 
assigned a GAF score of 65.

On VA examination in December 2004, the veteran related that 
while he had a history of panic attacks from the early 1970s, 
he currently did not experience panic attacks.  He stated 
that he had recently left his job due to increasing mood 
problems.  He said that he started to entertain thoughts of 
harming someone at work and then decided that it would be 
best for him to leave.  He had been married for 27 years and 
had no children.

On objective examination, the examiner noted that the veteran 
appeared clean, alert, and attentive with a constricted 
affect.  It was observed that the veteran appeared to be 
depressed and anxious.  Speech was clear, goal directed, 
spontaneous and of normal pace and volume.  No history of 
hallucinations or delusions was noted.  The veteran did 
describe flashbacks and had some fear of going over bridges.  
Sleep was noted to be poor, and the veteran reported 
nightmares.  The veteran also reported intrusive thoughts of 
Vietnam on a near-daily basis.  Mental pace was noted to be 
within normal limits, but the energy level appeared to be 
mildly below average.  The veteran indicated that he found it 
difficult to feel close to others.  He denied any recent 
suicidal ideation but admitted to vague homicidal thoughts 
while working for his previous employer.  The examiner stated 
that insight and judgment were fair and adequate.  A 
diagnosis of PTSD was established, and the examiner assigned 
a GAF score of 55.

The veteran indicated in an undated statement that he had to 
retire early from his job due to his anxiety.

In October 2005 the veteran told a VA examiner that he was 
sleeping and eating well.  He denied crying spells, 
suicidality, and psychosis.  A GAF of 65 was listed.

A December 2005 VA PTSD intake consultation indicated that 
the veteran experienced recurrent and intrusive memories of 
Vietnam, difficulty falling asleep, outbursts of anger, 
hypervigilance, and exaggerated startle response.  It was 
noted that the veteran had retired and was receiving a 
pension, but he was also currently working part time.  The 
veteran had few friends but a very supportive spouse.  The 
nurse practitioner assigned a GAF of 50.

During a July 2006 VA outpatient visit, the veteran appeared 
well groomed with appropriate affect.  His judgment, insight, 
and reliability were all noted to be good.  He denied any 
suicidal or homicidal ideation.  The listed GAF was 60.

During a February 2007 VA fee basis psychiatric examination, 
the veteran reported nightmares, poor sleep, intense 
distress, mood swings, and irritation.  He was not currently 
working.  Appearance, hygiene, and behavior were noted to be 
appropriate.  Affect, communication, speech, and 
concentration were observed to be normal.  No evidence of 
panic attacks, suspiciousness, delusion, hallucinations, 
obsessional rituals, or impaired judgment was present.  
Thought process and memory were noted to be normal.  There 
was no suicidal or homicidal ideation.  The examiner provided 
a diagnosis of PTSD and said that the GAF score was 61-70.  
Additionally, the examiner stated that the veteran had no 
difficulty performing activities of daily living.  It was 
noted that the veteran was able to establish and maintain 
effective work and social relationships.  It was also noted 
that the veteran had difficulty understanding complex 
commands when in a state of severe distress.

A private treatment note from H.S., M.D., dated April 2007 
stated that the veteran remained on Paxil.  It was noted that 
the veteran had panic attacks, depression, explosive anger, 
irritation, and would cry.  The veteran reported problems 
with relationships.  

VA correspondence dated January 2008 indicated that the 
veteran took early retirement because he was having problems 
dealing with people and his nerves.  It was noted that the 
veteran continued to have hyperarousal and avoidance.  It was 
also noted that the veteran had severe anxiety that 
interfered with his social, familial and occupational 
functioning.  A GAF score of 50 was listed.

Additional private medical records reflect treatment for 
hypertension, prostatectomy secondary to prostate cancer, 
gastroesophageal reflux disease (GERD), and kidney disease 
(see February 2007 VA fee basis psychiatric examination where 
veteran stated that his kidneys "work on 50%").

Analysis

Based on the evidence of record, the Board finds that at all 
times during this appeal the veteran's service-connected PTSD 
has been manifested by no more than an occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  The evidence demonstrates current PTSD symptoms 
including depressed mood, anxiety, occasional panic attacks, 
mild memory problems, and sleeping problems.

There is no probative evidence of PTSD symptoms such as 
flattened affect, stereotyped speech, panic attacks more than 
once a week, retention of only highly learned material, or 
impaired judgment and abstract thinking.  Nor is there 
probative evidence of symptoms such as obsessional rituals, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or a 
persistent danger of hurting self or others.  Therefore, the 
Board finds a rating in excess of 30 percent is not warranted 
at any time during the appeals period.

A GAF score of 60 was listed in VA treatment records dated in 
July 2003 and July 2006.  A GAF score of 55 was recorded in a 
VA treatment note from December 2004.  According to DSM-IV, 
GAF scores ranging between 51 and 60 are indicative of 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  The Board 
finds that that this GAF score is consistent with the 
reported symptomatology--to include some disturbances of 
motivation and mood--and, thus, is also consistent with no 
greater impairment than that contemplated by the initial 30 
percent rating assigned.

The Board notes that the GAF score of 50, reflected in a VA 
outpatient treatment records from December 2005 and VA 
correspondence dated January 2008, suggest more significant 
impairment than is contemplated by the 30 percent rating.  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  However, the competent medical evidence of 
record reflects that the veteran has exhibited only one of 
the symptoms (no friends) identified in the DSM-IV as 
indicative of such a score on a continuous basis.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 30 percent rating.

The aforementioned discussion makes clear that the veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 30 percent rating under the 
applicable rating criteria.  As the criteria for the next 
higher, 50 percent, rating for PTSD have not been met, it 
logically follows that criteria for an even higher rating (70 
or 100 percent) likewise have not been met.

The Board finds the February 2007 VA examination persuasive 
regarding the veteran's current PTSD symptoms.  The examiner 
gave the veteran a full psychiatric examination, interviewed 
the veteran, recounted a thorough history, and provided 
adequate reasons and bases for his opinions.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for PTSD.  The medical evidence shows the 
veteran's PTSD does not result in total occupational and 
social impairment.  The Board observes that while the veteran 
has stated that his PTSD caused him to take an early 
retirement, he told a VA examiner in December 2005 that he 
had a part-time job.  In February 2007, he indicated that he 
had other significant (nonservice-connected) medical 
problems.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


